DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Sluka (US 20190293939 A1) teaches eyewear for displaying augmented reality (Fig. 10) comprising: 
an eyewear frame (170); 
at least one lens held in front of an eye by the eyewear frame (64); 
at least one light emitter (62) on the eyewear frame (Fig. 10, ¶85); and 
a[n] array of reflective elements (29) which are part of, or attached to, the lens (64) (Figs. 11, ¶74).
Sluka does not explicitly show that the array is radial, or that the reflective elements are selectively-movable, or wherein reflective elements in the radial array can each be selectively moved from a first configuration to a second configuration, and vice versa; wherein a reflective surface of a reflective element in the first configuration is substantially parallel to a line of sight extending out from the eye, thereby allowing a first percentage of light from the environment near the reflective element to pass through the lens toward the person's eye; wherein the reflective surface of the reflective element 
The prior art when taken alone or in combination does not remedy these deficiencies. Maynard discloses an array of reflectors (Figs. 10, 15, etc.) but does not disclose allowing environmental light, i.e. does not explicitly show wherein a reflective surface of a reflective element in the first configuration is substantially parallel to a line of sight extending out from the eye, thereby allowing a first percentage of light from the environment near the reflective element to pass through the lens toward the person's eye; wherein the reflective surface of the reflective element in the second configuration is substantially perpendicular or at an acute angle relative to a line of sight extending out from the eye, thereby allowing a second percentage of light from the environment near the reflective element to pass through the lens toward the person's eye, wherein the second percentage is less than the first percentage, and wherein the reflective surface of the reflective element in the second configuration reflects light from the at least one light emitter toward the person's eye. Indeed, Maynard relies on outward facing cameras to provide video input to the user (¶138).
  Therefore the claim is allowable over the prior art.
In re 2, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Sluka (US 20190293939 A1) teaches eyewear for displaying augmented reality (Fig. 10) comprising: 
an eyewear frame (170); 
at least one lens held in front of an eye by the eyewear frame (64); 
62) on the eyewear frame (Fig. 10, ¶85); and 
a[n] array of reflective elements (29) which are part of, or attached to, the lens (64) (Figs. 11, ¶74).
Sluka does not explicitly show that the array is a honeycomb array, or that the reflective elements are selectively movable, or wherein reflective elements in the honeycomb array can each be selectively moved from a first configuration to a second configuration, and vice versa; wherein a reflective surface of a reflective element in the first configuration is substantially parallel to a line of sight extending out from the eye, thereby allowing a first percentage of light from the environment near the reflective element to pass through the lens toward the person's eye; wherein the reflective surface of the reflective element in the second configuration is substantially perpendicular or at an acute angle relative to a line of sight extending out from the eye, thereby allowing a second percentage of light from the environment near the reflective element to pass through the lens toward the person's eye, wherein the second percentage is less than the first percentage, and wherein the reflective surface of the reflective element in the second configuration reflects light from the at least one light emitter toward the person's eye.
The prior art when taken alone or in combination does not remedy these deficiencies. Maynard discloses an array of reflectors (Figs. 10, 15, etc.) but does not disclose allowing environmental light, i.e. does not explicitly show wherein a reflective surface of a reflective element in the first configuration is substantially parallel to a line of sight extending out from the eye, thereby allowing a first percentage of light from the environment near the reflective element to pass through the lens toward the person's eye; wherein the reflective surface of the reflective element in the second configuration is substantially perpendicular or at an acute angle relative to a line of sight extending out from the eye, thereby allowing a second percentage of light from the environment near the reflective element to pass through the lens toward the person's eye, wherein the second percentage is less than the first percentage, and Maynard relies on outward facing cameras to provide video input to the user (¶138).
Therefore the claim is allowable over the prior art.
In re 3, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Sluka (US 20190293939 A1) teaches eyewear for displaying augmented reality (Fig. 10) comprising: 
an eyewear frame (170); 
at least one lens held in front of an eye by the eyewear frame (64); 
at least one light emitter (62) on the eyewear frame (Fig. 10, ¶85); and 
a[n] array of reflective elements (29) which are part of, or attached to, the lens (64) (Figs. 11, ¶74).
Sluka does not explicitly show that the a nested-ring array of selectively-movable reflective elements wherein reflective elements in the nested-ring array can each be selectively moved from a first configuration to a second configuration, and vice versa; wherein a reflective surface of a reflective element in the first configuration is substantially parallel to a line of sight extending out from the eye, thereby allowing a first percentage of light from the environment near the reflective element to pass through the lens toward the person's eye; wherein the reflective surface of the reflective element in the second configuration is substantially perpendicular or at an acute angle relative to a line of sight extending out from the eye, thereby allowing a second percentage of light from the environment near the reflective element to pass through the lens toward the person's eye, wherein the second percentage is less than the first percentage, and wherein the reflective surface of the reflective element in the second configuration reflects light from the at least one light emitter toward the person's eye.
Maynard discloses an array of reflectors (Figs. 10, 15, etc.) but does not disclose allowing environmental light, i.e. does not explicitly show wherein a reflective surface of a reflective element in the first configuration is substantially parallel to a line of sight extending out from the eye, thereby allowing a first percentage of light from the environment near the reflective element to pass through the lens toward the person's eye; wherein the reflective surface of the reflective element in the second configuration is substantially perpendicular or at an acute angle relative to a line of sight extending out from the eye, thereby allowing a second percentage of light from the environment near the reflective element to pass through the lens toward the person's eye, wherein the second percentage is less than the first percentage, and wherein the reflective surface of the reflective element in the second configuration reflects light from the at least one light emitter toward the person's eye. Indeed, Maynard relies on outward facing cameras to provide video input to the user (¶138).
Therefore the claim is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose eyewear having reflective elements arrayed on or in the lens(es) thereof.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872